Citation Nr: 0838059	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  02-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a red hemorrhagic 
patch on the right soft palate.

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability.  

4.  Entitlement to service connection for ankle disability, 
to include as secondary to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
December 1981.  

These matters initially came before the Board of Veterans' 
Appeals (Board) following a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In July 2004 and March 2006, the 
Board remanded the veteran's claims on appeal for additional 
development.  Following further development of the record, 
the agency of original jurisdiction (AOJ) continued to deny 
the claims and returned these matters to the Board.  

(The decision below addresses the veteran's claims for 
service connection for red hemorrhagic patch on the right 
soft palate, for left knee disability, and for ankle 
disability.  Consideration of the remaining issue on appeal 
is deferred pending completion of the evidentiary development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's red hemorrhagic patch on the right soft 
palate (red hemorrhagic patch) is congenital and pre-existed 
service; the red hemorrhagic patch is not a disease.  

2.  There is no relationship between the veteran's left knee 
disability or ankle disability and military service, and no 
relationship has been established between any left knee 
disability or ankle disability and already service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a red hemorrhagic patch of the 
right soft palate that was incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; left knee disability is not 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008); 38 C.F.R. § 3.310 
(2006).  

3.  The veteran does not have an ankle disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; ankle disability is not proximately 
due to, or the result of, service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Effective May 30, 2008, VA revised 38 C.F.R. § 3.159 (2007).  
See 73 Fed. Reg. 23353-23356 (April 30, 2008).  In 
particular, the amended regulation removed the third sentence 
of 38 C.F.R. § 3.159(b)(1) which stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Additionally, the 
fourth sentence of 38 C.F.R. § 3.159(b)(1) was changed to 
read, "The information and evidence that the claimant is 
informed that the claimant is to provide must be provided 
within one year of the date of the notice."  The amended 
regulation also adds a new paragraph, (b)(3), to 38 C.F.R. 
§ 3.159 which states that no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
for service connection for red hemorrhagic patch, for left 
knee disability, and for ankle disability on appeal has been 
accomplished.  Through notice letters in November 2001, 
January 2002, July 2004, and March 2006 the veteran received 
notice of the information and evidence needed to substantiate 
his claims.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the AOJ was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted the AOJ to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his 
claims.  Furthermore, in July 2006 the AOJ provided the 
veteran notice on effective date and disability rating 
elements.  See e. g., Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

As regards to VA's notice requirements, the notice should 
inform the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, 
these requirements have been met in this case.  Although the 
complete notice required by the VCAA was not provided until 
after the AOJ initially adjudicated the veteran's claims for 
service connection for red hemorrhagic patch, for left knee 
disability, and for ankle disability, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice or the piecemeal notice in this case under the VCAA 
requires remand to the AOJ.  Nothing about the evidence or 
any response to the AOJ's notification suggests that the 
claims must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Furthermore, following the most 
recent notice in March 2006, the veteran's claims were re-
adjudicated in April 2008.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims for service connection 
for red hemorrhagic patch, for left knee disability, and for 
ankle disability on appeal.  Here, the veteran's service 
treatment records have been associated with the claims file 
as have relevant post-service VA and private treatment 
records.  The veteran's Social Security Administration (SSA) 
records have also been obtained.  The veteran has also been 
afforded VA medical examinations.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is more favorable to 
the claimant.



A. Red Hemorrhagic Patch of the Right Soft Palate

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted."  38 C.F.R. § 3.304(b).  A history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Id; 
38 C.F.R. § 3.304(b)(1).  

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 38 
C.F.R. § 3.322 (2008).

In the present case, the evidence shows that no defects, 
infirmities, or disorders of the mouth were objectively 
identified when the veteran was examined in June 1975 for 
purposes of entrance into active service.  Thus, he is 
entitled to the presumption of soundness.  

As to whether the presumption has been rebutted, the Board 
notes that a review of the veteran's service treatment 
records reflects a January 1981 dental record in which a soft 
red palate was first identified.  At that time, the soft red 
palate was partially excised and reduced.  At separation, the 
veteran was noted to have "red birth mark [right] soft 
palate."  Following service, a report of June 2002 VA biopsy 
of the red hemorrhagic patch reflects benign squamous mucosa 
overlying benign minor salivary glandular tissue.  In a 
report of September 2004 VA dental examination, the 
examiner's diagnosis was as follows,

Probable port wine stain (nevus flammeus).  Other 
stigmata of Sturge Weber Syndrome (leptominges 
venous malformations)-it is unclear if this has 
been evaluated or [ruled out].  

The examiner, in response to the question of whether the 
veteran's "dental condition" was the result of military 
service, opined that it was not.  He also reported that if 
his diagnosis was correct the red hemorrhagic patch had a 
congenital etiology.  The Board notes that the veteran has 
consistently alleged that the red hemorrhagic patch did not 
exist prior to service and that it was first manifest during 
service.  He has also alleged that when the red patch was 
first identified in service it was the "size of a dime" and 
that it was due to dirty dental instruments used in service.  
Here, notwithstanding the veteran's contentions, the Board 
accepts the examiner's opinion as to the etiology of the 
veteran's red hemorrhagic patch.  The medical evidence of 
record does not rebut or contradict the examiner's finding.  

The Board notes that VA's General Counsel has determined that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin, as 
long as the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service within the meaning of VA laws and regulations.  
VAOPGCPREC 82-90 (July 18, 1990).  In its opinion, VA's 
General Counsel noted that a "disease" could be defined as 
any deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown, which is capable of improving or deteriorating.  In 
turn, a "defect" is definable as a structural or inherent 
abnormality or condition, which is more or less stationary in 
nature, not considered capable of improving or deteriorating.  
See Id.

In April 2008, the above-noted VA examiner provided an 
addendum opinion.  The examiner noted that the claims file 
had been reviewed and he opined that there was no defect or 
disease associated with the soft palate.  Furthermore, the 
examiner commented that based on biopsy results in June 2002, 
the red hemorrhagic patch was benign and non-vascular in 
origin.  Therefore, as the competent medical evidence of 
record does not reflect that the congenital red hemorrhagic 
patch to be a disease, the veteran is not entitled to service 
connection for a congenital red hemorrhagic patch of the 
right soft palate.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 
82-90.  

The Board has considered the veteran's written contentions 
with regard to his claim.  While the Board does not doubt the 
sincerity of the veteran's belief that the soft palate red 
hemorrhagic patch is related to his period of active service, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the medical relationship 
between a disability and service.  See Bostain v. West, 11 
Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the veteran's assertions, alone, 
cannot provide a basis for a grant of service connection.  

Accordingly, and because the record is otherwise completely 
devoid of any competent medical evidence to suggest that the 
veteran's congenital red hemorrhagic patch is a disease, 
service connection for red hemorrhagic patch must be denied.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Left Knee and Ankle Disabilities

The Board notes that the RO has adjudicated the veteran's 
claims for service connection for disability of the left knee 
and disability of the ankle on both a direct and secondary 
basis.  The Board likewise will evaluate the veteran's claims 
under both theories of entitlement.  

A review of the veteran's service treatment records reflects 
the veteran's complaint in August 1980 of soreness and pain 
in his left knee following a car accident the previous month.  
The assessment included bruised left knee (bruised knees).  A 
subsequent February 1981 treatment note reflects a diagnosis 
of bilateral collateral ligament laxity.  A report of medical 
examination dated in November 1981 (for purposes of 
separation from service) does not identify any disability of 
the left knee or symptoms thereof.  Service treatment 
records, to include the report of November 1981 medical 
examination, also do not reflect complaints of or treatment 
for an ankle disability or injury.  

The post-service medical evidence reflects a report of 
September 2004 VA joints examination.  The examiner noted the 
veteran's reported history of his left knee bothering him 
since 1991.  The veteran complained of left knee pain and 
reported using a left knee brace.  The examiner also noted 
the veteran's reported history of falling out of a truck and 
injuring his ankles.  The veteran complained of daily pain in 
his ankles.  He reportedly used ankle braces.  Clinical 
evaluation of the veteran's left knee and the ankles was 
essentially negative, as were radiographic studies of these 
joints.  The examiner's diagnosis include left knee sprain as 
well as bilateral ankle sprain.  He opined as follows:

It is the examiner's opinion that it [sic] his . . 
. . ankle condition and left knee condition[  ] are 
less likely than not related to his right knee and 
that the physical findings and the x-rays of the 
knee do not show any severity of injury.  

No further comment was made as to whether the veteran's 
claimed disabilities were related to service or made worse by 
the service-connected right knee disability.  A subsequent 
report of August 2006 VA examination reflects the veteran's 
complaints of left knee pain and bilateral ankle pain on a 
daily basis.  The veteran was noted to wear ankle braces.  
Clinical evaluation and radiographic studies of the veteran's 
left knee and his ankles reflected no finding of abnormality.  
The examiner's diagnosis included left knee sprain as well as 
bilateral ankle sprain; he opined as follows:

It is this provider's opinion that [the 
veteran's] current problems with his . . . . 
ankles and [left knee] are less likely than not 
related to military and is less likely or [sic] 
not related or caused aggravated by veteran's 
right knee condition.  

At the time of the August 2006 VA examination, the veteran's 
claims file was not available for review by the examiner.  In 
a subsequent addendum, the August 2006 examiner noted that he 
had reviewed the veteran's claims file and that his opinion, 
as noted in the report of August 2006 VA examination, 
remained unchanged.  The examiner provided an additional 
addendum opinion in September 2007.  He was noted to report 
that the veteran's right knee strain did not cause bilateral 
weak ankles or left knee problems.  

Here, the Board simply does not find a relationship between 
any left knee disability or ankle disability and military 
service, or any relationship between any left knee disability 
or ankle disability and already service-connected disability.  
The Board finds absent from the record competent evidence 
linking any current left knee disability or current ankle 
disability to the veteran's period of service, or to service-
connected right knee disability.  Therefore, there is no 
basis in the record that would allow for a grant of service 
connection for left knee disability or ankle disability.  No 
medical professional provides findings or opinions to that 
effect, and neither the veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  

The Board is cognizant of the examiner's comment in the 
September 2007 addendum opinion that the veteran, "Initially 
hurt his right [presumably "right knee"] falling off a 
truck and injured [sic] right ankle."  The examiner, 
however, is solely noting the veteran's reported medical 
history and does not otherwise link a right ankle disability 
(right ankle sprain) to the veteran's period of service.  Nor 
does any other VA or private examiner.  

The Board has also considered the veteran's written 
contentions with regard to his claims.  While the Board does 
not doubt the sincerity of the veteran's belief that his left 
knee disability and/or ankle disability are service related 
or secondary to his service-connected right knee disability, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter such as the medical relationship 
between any current disability and service or service-
connected disability.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu,  2 Vet. App. 492.  As such, the veteran's 
assertions, alone, cannot provide a basis for a grant of 
service connection.  

Under these circumstances, the Board finds the VA examiners 
opinions are uncontradicted and the claims of service 
connection for left knee disability and for ankle disability 
must be denied.  As the preponderance of the evidence is 
against the veteran's claims, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for red hemorrhagic patch of the right 
soft palate is denied.  

Service connection for left knee disability is denied.  

Service connection for ankle disability is denied.  


REMAND

With respect to the veteran's claim of service connection for 
low back disability, the veteran's service treatment records 
include a December 1979 record in which the veteran was noted 
to complain of having low back pain occasionally, but none at 
the time of evaluation.  The veteran's service treatment 
records otherwise do not reflect complaints, diagnosis, or 
treatment for low back pain or disability.  

In the above-noted report of September 2004 VA joints 
examination, the examiner noted the veteran's reported 
history of developing pain in his back after discharge from 
military service, and that this pain became worse in the 
1990s.  The examiner's diagnosis included lumbosacral strain.  
He opined that the veteran's back disability was less likely 
than not related to the veteran's right knee disability.  

In the report of an August 2006 VA examination, the veteran 
reported a history of injuring his low back in service 
lifting truck tires and wheels and that he had chronic low 
back pain, presumably, as a result of the injury.  Following 
a clinical evaluation, the examiner opined that the veteran's 
current problems with his back were less likely related to 
military service and were less likely related or 
caused/aggravated by the veteran's right knee disability.  
The examiner provided an additional addendum opinion in 
September 2007.  He was noted to report that the veteran's 
right knee strain did not cause the veteran's back pain, and 
that the veteran had hurt his low back lifting tires. 

In this case, the Board notes that the VA examiner's 
September 2007 opinion contradicts his August 2006 opinion in 
that the September 2007 opinion appears to relate the 
veteran's low back disability to service.  The veteran's 
representative has contended that reasonable doubt exists and 
that the veteran's claim for service connection for low back 
disability should be granted.  The Board notes, however, that 
a report of August 1991 private medical examination (for SSA 
purposes) reflects the veteran's reported history of injuring 
his back in service, but that his back had started hurting 
three to four years prior to the date of examination.  At 
that time, the veteran was noted as having injured his back 
(or reinjured it) lifting a fiberglass cover off an 
automobile.  He was noted to report having trouble with his 
back since that incident.  Otherwise, there is a lack of 
post-service treatment for a back disability for a number of 
years after service, and as noted above no low back 
disability (or symptom of low back disability) was reported 
during a separation medical examination.  

In light of the above, the claims file should be returned to 
the VA examiner who examined the veteran in August 2006.  
That examiner should provide a supplemental opinion as to 
whether the veteran's low back disability is related to his 
period of military service.  Arrangements should be made for 
the veteran to undergo an additional orthopedic examination 
only if the VA examiner is unavailable or if such examination 
is needed to answer the question posed above.  38 U.S.C.A. 
§ 5103A (West 2002).  (The Board emphasizes to the veteran 
that failure to report to any scheduled examination, without 
good cause, may result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2007).)  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran's claims file should be 
forwarded to the VA examiner who 
examined the veteran's back in August 
2006.  Following a review of the claims 
file (to include review of the 
examiner's medical opinions in the 
report of August 2006 VA examination as 
well as his addenda in October 2006 and 
September 2007) that examiner should be 
asked to provide a supplemental 
opinion.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's low 
back disability is related to military 
service.  An explanation for the 
opinion provided should be set forth.  

(An additional examination should be 
scheduled only if the August 2006 VA 
examiner is unavailable or such 
examination is needed to answer the 
question posed above.)  

2.  After undertaking any other 
development deemed appropriate, the 
veteran's remaining claim on appeal 
should be re-adjudicated.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


